Citation Nr: 1432508	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-04-603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for testicular cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to January 1968, and had prior active duty for training service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2009, a hearing was held before a Decision Review Officer at the RO.  In October 2011, a videoconference hearing was held before the undersigned.  Transcripts of both hearing are associated with the Veteran's claims file.

In July 2012, the Board remanded the Veteran's claim for further development, and the appeal has since returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran was diagnosed with testicular cancer one year and 11 months after release from active duty service.

2.  The probative medical evidence of record reflects that it is likely that intratubular germ cell neoplasia (i.e., precursor cells to a testicular tumor) was present at discharge.


CONCLUSION OF LAW


Resolving all reasonable doubt in the Veteran's favor, service connection for testicular cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his testicular cancer actually began in service because it was diagnosed within two years after service, and testicular cancers are slow-growing in nature.  For service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The evidence of record, including a December 1973 letter from the Brookings Clinic and a November 2012 VA examination, reflects a diagnosis of testicular seminoma in December 1969, with subsequent surgical removal of the left testicle.  Therefore, the first Hickson element has clearly been satisfied.

What remains to be established is whether the Veteran's testicular cancer is related to his service.  The only probative opinion of record is a November 2012 opinion from a VA physician.  That physician opined that testicular cancer is peculiar for the fact that in about 90 percent of cases, "intratubular germ cell neoplasia" is present in the testicle for a long time before overt cancer is diagnosed.  As the Veteran was diagnosed only one year and 11 months after discharge, he opined that the intratubular germ cell neoplasia "most likely was present at the time of discharge."  He also noted that there is also a chance that the intratubular germ cell neoplasia could have been present prior to the Veteran's entrance into the military, but it was impossible to know for certain.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002).

As such, affording the Veteran the benefit of the doubt, the Board finds that the second and third Hickson elements have also been met.

Because each of the three Hickson elements has been met, service connection for testicular cancer is warranted.


ORDER

Entitlement to service connection for testicular cancer is granted.



____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


